Citation Nr: 0214257	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  97-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by a psychiatric disorder.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by tinnitus.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.  

4.  Entitlement to service connection for an undiagnosed 
illness manifested by a digestive disorder.

[The issues of entitlement to service connection for an 
undiagnosed illness manifested by chest pain, 
costochondritis, soreness and tightness of the hands and 
wrists, muscle pain and cramps in the legs and hips, 
arthralgias, headaches, subcutaneous nodules, 
lymphadenopathy, muscle twitching, bronchitis, and tinea 
cruris will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1985 to December 1985 and from October 1986 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Appeals (VA) Nashville, Tennessee Regional Office (RO), which 
denied the claims.  The Waco, Texas RO conducted subsequent 
adjudication of these claims.  In January 2000, the Board 
remanded this case to the RO for additional development.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  However, 
in its January 2000 decision, the issue of service connection 
for hearing loss was denied by the Board as not well 
grounded.  The veteran and his representative are hereby 
advised that such claim may be readjudicated in accordance 
with the VCAA. Therefore, this matter is referred to the RO 
for appropriate action.

The Board is undertaking additional evidentiary development 
on the claims of entitlement to service connection for an 
undiagnosed illness manifested by chest pain, 
costochondritis, soreness and tightness of the hands and 
wrists, muscle pain and cramps of the legs and hips, 
arthralgias, headaches, subcutaneous nodules, a 
lymphadenopathy, muscle twitching, bronchitis, and tinea 
cruris pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  It is not shown that the veteran has a psychiatric 
disorder.

2.  Tinnitus is due to an injury of service origin.  

3.  The medical evidence of record establishes that the 
veteran has a medically unexplained chronic fatigue and a 
digestive disorder diagnosed as irritable bowel syndrome.





CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include as an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2001).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002).  

3.  A medically unexplained chronic fatigue illness may be 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001); 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).  

4.  A medically unexplained irritable bowel syndrome may be 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001); 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim seeking service connection for the 
disabilities at issue in June 1994.  The RO underwent 
extensive efforts to obtain the veteran's service medical 
records, with limited success.  At his National Guard 
enlistment evaluation in September 1993, the disorders at 
issue were not noted.  Available medical records do not 
indicate that the disabilities at issue existed during the 
veteran's active service.  Service personnel records obtained 
by the RO indicate that the veteran was a cannon crewmember 
for 5 years and 2 months.  Service in the Gulf War was also 
reported.

On VA examination in August 1995, the veteran attributed a 
series of difficulties to his Gulf War service.  General 
physical examination was found to be "not remarkable".  The 
diagnosis noted a Persian Gulf War Syndrome "claimed by the 
veteran" including a history of chest pain, fatigue, soreness 
and tightness in the hands and wrists, muscle pains and 
cramps in the legs and hips.  

Outpatient treatment records obtained by the RO indicate 
sporadic treatment for numerous subjective disorders.  In an 
ears, nose, throat evaluation dated April 1997, the veteran 
reported intermittent tinnitus.  The diagnosis found no 
evidence of hearing loss, but intermittent tinnitus that "may 
be related to acoustic trauma in the military" was found

In an April 1997 neurological evaluation, the veteran 
reported numerous symptoms.  Abdominal symptoms of 
indigestion, heartburn, and some bloating were noted.  
Headaches of a musculoskeletal tension type were reported.  
The diagnosis included irritable bowel syndrome of the 
stomach and colon and chronic fatigue and generalized 
arthralgias, etiology undetermined.  Several subcutaneous 
nodules that were considered benign and not diseased were 
also reported.  

At a VA psychiatric evaluation held in April 1997, it was 
reported the veteran's speech and rate of rhythm were normal, 
his affect was normal, his mood was normal, and no psychoses, 
delusions, hallucinations or hallucinations were found.  His 
memory was found to be fairly good.  His judgment was also 
found to be fairly good and he was oriented to time, place 
and person.  No psychiatric disease was found.  

Outpatient treatment records obtained by the RO failed to 
indicate a psychiatric disorder.  

At a hearing held before the undersigned member of the Board 
in October 1999, the veteran's spouse noted that the veteran 
started having difficulties with depression following his 
discharge from active service.  The veteran testified that 
while in service he was exposed to quite a bit of firing 
during training as a cannoneer on tanks.  Difficulties with 
fatigue and a gastrointestinal disorder were reported.  

In January 2000, the Board remanded this case to the RO in 
order to make an additional effort to find all of the 
veteran's service medical records.  The RO underwent a 
detailed attempt to obtain all of the service medical 
records, with limited success.  Extensive communications 
between the RO and the military are indicated within the 
claims folder.  Communications were also sent to the veteran 
asking him to send all records available to him to the RO.  
No response has been received.  The veteran was notified of 
the inability of the VA to find some of his service medical 
records.  

In January 2002, the RO made a formal findings that all 
reasonable efforts to obtain the needed service records or 
other records have been exhausted.  It was determined that 
further efforts would be futile, that these records were 
unavailable, and the claim should be decided on the evidence 
of record.  The veteran's representative submitted written 
argument in August and September 2002.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

When a veteran's service medical records are not available, 
VA's duty to assist is heightened.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Full compliance with the 
statutory duty to assist includes VA assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place, and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (see Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.

Several of these claims will be allowed.  Accordingly, no 
further duty to assist the veteran in the development of 
these claims is warranted.  With regard to the claim of 
service connection for a psychiatric disorder, medical 
evidence fails to indicate the existence of such a disorder.  
As there is no current evidence of a psychiatric disorder, 
service medical records (even if they could be found) would 
not provide a basis to grant this claim.  Without evidence of 
a current disability, the claim must be denied.  This will be 
explained in greater detail below.  

The RO has gone to great lengths to develop the veteran's 
service and postservice medical records and has contacted 
various sources in efforts to assist the veteran in the 
development of his case.  The veteran and his representative 
have been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to establish entitlement to the benefit 
sought.  The notice requirements of the VCAA are met.  The 
communications noted have provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in light of the extensive efforts already made, 
further attempts at development are not justified. 

III.  Tinnitus

Generally, lay parties are not competent to associate a 
manifestation observable to a lay party to a specific medical 
diagnosis because most medical diagnoses do not involve 
conditions that are subject to lay observation.  The 
exception to this general rule occurs where the disability 
itself is perceptible to a lay party.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that an example 
of such a condition is flat feet.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  Tinnitus is a wholly subjective phenomena 
and thus perceptible to a lay party.  At this time, there is 
no objective sign or symptom required to establish the 
diagnosis of tinnitus that can only be confirmed by a party 
with medical expertise.  Furthermore, the former requirement 
that tinnitus must be due to head injury, concussion or 
acoustic trauma in order to be compensable has been removed 
from the rating criteria. 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, prior to an evaluation of regulations regarding 
Persian Gulf Syndrome, the Board must note the veteran's 
description of extensive exposure to loud noises during his 
service as a cannoneer on a tank.  Based on the veteran's 
service as a cannoneer on a tank, the Board finds it highly 
probable that he was exposed to loud noises during his active 
service.  The Board is also aware of the Ears, Nose, and 
Throat examination of April 1997 which indicated intermittent 
tinnitus may be related to acoustic trauma in the military.  
This medical diagnosis, which cites to only service as a 
linkage between the veteran's service and current problems, 
is also consistent with the veteran's sworn testimony and 
other statements.  In such circumstances, given the nature of 
this disability, the Board finds that the weight of the 
evidence supports a conclusion that the veteran has tinnitus 
associated with his active service. 

IV.  Service Connection for a Psychiatric Disorder

As noted above, service connection may be granted if the 
evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  For a 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish a 
chronic condition that can be linked to service.  When the 
fact of chronicity in service is not adequately supported, as 
in this case, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)." 38 U.S.C.A. § 1117.  VA has determined that 
these may include symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, and 
cardiovascular signs or symptoms. 38 C.F.R. § 3.317(b).  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Id.
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period. Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

The veteran has never contended that a psychiatric disability 
was diagnosed during his active service.  Consequently, 
service medical records, which are unavailable, would provide 
no basis to award this claim.  Therefore, direct service 
connection for this disorder on a basis that it was first 
manifested (and incurred) in service or within one year after 
the veteran's discharge from active service is not warranted. 
More importantly, the medical evidence of record does not 
indicate that a psychiatric disorder currently exists.  The 
VA psychiatric evaluation performed in April 1997 clearly 
indicates no psychiatric disease.  The veteran has provided 
no medical evidence in support of this claim.  Although the 
veteran and his spouse testified this disorder is related to 
his Gulf War service, as a lay person neither is competent to 
establish a diagnosis by their own assertions in this 
circumstance.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Simply stated, without the establishment of the existence of 
the disorder, there is no basis to award service connection 
for this disorder as being related to service.  In this case, 
there is no need to consider further guidelines for 
processing Gulf War claims.  Without evidence of a current 
claimed disability, service connection for such a disability 
may not be established.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

V.  Entitlement to Service Connection for Chronic Fatigue 
Syndrome and a Digestive Disorder, Diagnosed as Irritable 
Bowel Syndrome

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amends various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection..

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Subsequent to his Persian Gulf service, the veteran has 
complained of chronic fatigue.  The Board finds the veteran's 
history of ongoing fatigue to be consistent and credible.  He 
has reported such in connection with VA examinations as well 
as during sworn testimony at a personal hearing.  His spouse 
also provided additional and consistent sworn testimony.  The 
VA examination of April 1997 is unequivocal in establishing 
that the veteran currently has a diagnosis of irritable bowel 
syndrome and chronic fatigue of a "undetermined" etiology.  
These disorders had their onset within the applicable 
presumptive period.  

38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001) provides that 
chronic fatigue syndrome warrants a compensable rating where 
such waxes and wanes but results in periods of incapacitation 
of at least one week per year, or, where the symptoms are 
controlled by continuous medication.  The veteran has 
described his fatigue as "all the time."  The veteran's 
spouse testified that the veteran seems like an "older" man 
because of the ongoing fatigue.  Giving the veteran the 
benefit of the doubt that such fatigue results in periods of 
incapacitation of at least one week a year, the Board finds 
that service connection is warranted on a presumptive basis 
under 38 C.F.R. § 3.317 for chronic fatigue demonstrated to a 
compensable degree and not attributable to any known clinical 
diagnosis. 

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 pertains 
to irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  DC 7319 provides that an evaluation of 10 percent is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  In 
this case, the veteran has described abdominal symptoms of 
indigestion, heartburn, some bloating and a feeling of 
fullness most of the time, but particularly right after 
eating.  He also reported diarrhea or loose stools 2-3 times 
per day.  At most, these symptoms would appear to be moderate 
in nature.  Consequently, the Board finds that service 
connection is warranted on a presumptive basis under 38 
C.F.R. § 3.317 for irritable bowel syndrome.  

To the extent indicated above, the appeal is granted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to 
be codified at 38 C.F.R. § 3.317(a)(1)(i)).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for chronic fatigue is 
granted.  

Entitlement to service connection for irritable bowel 
syndrome is granted.  

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

